Title: To Benjamin Franklin from William Shipley, 13 September 1755
From: Shipley, William
To: Franklin, Benjamin


Sir
Craigs’s Court September the 13th, 1755.
I believe that you will be supprised to hear from one who am an entire Stranger and living at so great a distance; but as I have often heard so great a Character of your Ingenuity and extensive Publick-Spirited Benevolence I shall mention no more by way of Apology for troubling you on this occasion, than that your Plan for promoting of Useful knowledge among the British Plantations in America, was sent me some time ago by Dr. Alexander Garden of South Carolina Physician which I as Secretary to the Premium Society in London communicated to Many of our Members at our next Board after I received it; it was highly approved by all present, several of whom said that they thought we should be very happy in having you for one of our correspondent Members; for they thought that a Gentleman of your extensive general Knowledge will be able to give us Intelligence of Many things of Importance that may be proper to be encouraged by Premiums to many of our Plantations in America, therefore with a View that I hope that you will make one of our body I have enclosed one of our Plans, a Hand bill and also a List of our Subscribers. By the two former you will be able to make a Judgment of what are our designs in General, and have been last Year in particular, and by the latter you will see our Infant Strength. Although we are so considerable a Body we have not been a Society more than Eight Months, it is expected that we shall soon be incorporated and perhaps may have grants from Parliament sufficient to promote by Premiums Things of the Uttermost Publick-Utility.
It is true in Great Britain so many Improvements have been already made that some have thought a Scheme of this kind is here quite Needless but we find that here is still a Boundless Field for Improvements in many Arts Manufactures, and other Articles which may in time prove of the Uttmost consequence to this Kingdom, therefore I believe that you will think our Plan far from being any ways Chimerical but on the Contrary that the Design of it is truely laudable.
Our Premiums will perhapps be often offered for promoting Articles of Importance in our Plantations in America which on account of their being Younger in Arts and Manufactures than Great Britain consequently there is more room there than with us for Improvements.
Doctor Alexander Garden hath lately sent us a list of many Articles which he thinks may be successfully promoted by Premiums in Carolina for which I am desired to write him a Letter of Thanks from our Society and to acknowledge the great Favour that he did us.
Amongst the many Articles which he mentions as proper to be promoted are 1 The Cultivation of Vines 2 Sesamune 3 Gossipium 4. Mulberry Trees 5 Cochineal, 6 Hemp and Flax 7 making Pottish &c.
All which will next year be taken into Consideration by our Society and by Premiums as far promoted as our Fund will enable us, and any Articles which you think may be successfully and properly promoted by Premiums in Philadelphia, if communicated, the Favour will be equally acknowleged.
In regard to your well calculated and most extensive Publick Spirited Plan, which I hope are [ere] long to see in Execution, I believe the design of our Society may very well concurr with it; for I perceive from what has been already effected that we shall be a means of bringing to light things of the Uttmost Importance to this Community.
Should I mention the new Inventions and Improvements in Navigation, Husbandry, and Manufactures which have been already communicated to us they would perhaps exceed your belief; should you see some Modells of our Machines for Improving Manufactures, you would I believe allow that the Contrivances were so very new and extrordinary that you would almost think them the products of more than humain Inventions. I make no doubt but if your plan was in Execution in America and a Correspondence Carried on with ours and many other Societies in Great Brittain that it would occasion such a Circulation of most useful and Beneficial Knowledge as might exceed our warmest Expectations.
Should you be willing Sir to comply with this my Respect in favouring us with your Correspondence an Account of all particulars relating to our affairs shall be sent you, or should you be willing to honour the List of our corresponding Members with your Name I hope Sir That you will lett me have the credit of proposing you for a Member. By our Plan you will perceive Sir that our Correspondent Members are liable to no Expences whatever. I hope Sir when Opportunity Serves you will favour me with your Answer. I am, Sir, Your most obedient humble Servant
William Shipley
P S, Letters are directed for me at the Premium Society office in Craigs’s Court near Chairing Cross London.
